Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 9/2/2022.

Examiner’s Comment
In the 9/2/2022 claims, the status of claim 138 is “original”, but should be “withdrawn”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 115-134) in the reply filed on 9/2/2022 is acknowledged.  Claims 135-150 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 115-119, 121-122, 127, 130-134 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (EP 2528356 A1)
Regarding claim 115, Rasmussen discloses a hearing aid system for selectively amplifying audio signals, the hearing aid system comprising:
at least one microphone (Fig. 1a: 110 or Fig. 1b: MIC1 and/or MIC2) configured to capture sounds from an environment of a user (¶ 0049); and 
at least one processor (140/SP) programmed to:
receive, from the at least one microphone, a first audio signal (electric input signal) associated with a voice (¶ 0017);
determine, based on analysis of the first audio signal, that the first audio signal is not associated with a voice of any of one or more individuals (¶ 0017) (¶ 0019, the electric input signal can be associated with the voice of a new key person whose voice is not yet one of the number of individual voices);
receive, from the at least one microphone, a second audio signal associated with a voice (¶ 0008);
determine, based on analysis of the second audio signal, that the second audio signal is associated with a voice of one of the one or more individuals (¶ 0008);
cause a first amplification of the first audio signal (¶ 0017) and a second amplification of the second audio signal (¶ 0010), wherein the first amplification differs from the second amplification in at least one aspect (¶ 0037); and
cause transmission (via 142 of Fig. 1a or DA of Fig. 1b) of at least one of the first audio signal, amplified according to the first amplification, and the second audio signal, amplified according to the second amplification, to a hearing interface device (Fig. 1a: 150 or Fig. 1b: speaker SP) configured to provide sound to an ear of the user (¶ 0037, 0044).
Regarding claim 116, Rasmussen discloses the system of claim 115, wherein the at least one microphone is included in a first housing (Fig. 3: housing of 100; or ¶ 0049 microphone can be xMIC of Fig. 3 in a housing separate from 100).
Regarding claim 117, Rasmussen discloses the system of claim 116, wherein the at least one processor is included in the first housing (Fig. 3: housing of 100 includes both processor microphone and processor of Fig. 1a or 1b).
Regarding claim 118, Rasmussen discloses the system of claim 116, wherein the at least one processor is included in a second housing separate from the first housing (¶ 0049 and Fig. 3: housing of 100 includes processor of Fig. 1a or 1b and housing of xMIC includes microphone).
Regarding claim 119, Rasmussen discloses the system of claim 118, wherein the at least one processor is configured to receive the first audio signal and the second audio signal via a wireless link between a transmitter in the first housing and receiver in the second housing (¶ 0050: I-Tx).
Regarding claim 121, Rasmussen discloses the system of claim 115, wherein the at least one microphone includes a microphone array (¶ 0044).
Regarding claim 122, Rasmussen discloses the system of claim 115, wherein the hearing interface device includes a speaker (Fig. 1a: 150 or Fig. 1b: speaker SP) associated with an earpiece (Fig. 3: 100).
Regarding claim 127, Rasmussen discloses the system of claim 115, wherein the at least one processor is configured to determine that the first audio signal originated from a speaker (¶ 0017, speaker being an individual).
Regarding claim 130, Rasmussen discloses the system of claim 115, wherein the at least one processor is configured to automatically identify the one or more individuals (¶ 0011).
Regarding claim 131, Rasmussen discloses the system of claim 130, wherein identification of the one or more individuals is based on voice recognition (¶ 0011).
Regarding claim 132, Rasmussen discloses the system of claim 130, wherein the at least one processor is configured to record the identification of the one or more individuals in a database (recognition memory) (¶ 0018).
Regarding claim 133, Rasmussen discloses the system of claim 115, wherein the at least one processor is configured to automatically identify an individual associated with the second audio signal (¶ 0011).
Regarding claim 134, Rasmussen discloses the system of claim 133, wherein identification of the individual associated with the second audio signal is based on at least one of voice recognition, calendar invites associated with the user, or prior known associations of the user (¶ 0011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Pruthi (US 2015/0036856 A1)
Regarding claim 120, Rasmussen discloses the system of claim 115.
Rasmussen is not relied upon to disclose wherein the at least one microphone includes a directional microphone.
In a similar field of endeavor, Pruthi discloses wherein the at least one microphone includes a directional microphone (¶ 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the at least one microphone includes a directional microphone,
the motivation being to provide the ability to continuously focus the microphone in a direction coinciding with a moving sound source (Pruthi - ¶ 0022).

Claim(s) 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Hosoi et al. (US 2017/0228995 A1)
Regarding claim 123, Rasmussen discloses the system of claim 115.
Rasmussen is not relied upon to disclose wherein the hearing interface device includes a bone conduction microphone.
In a similar field of endeavor, Hosoi discloses wherein the hearing interface device includes a bone conduction microphone (¶ 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the hearing interface device includes a bone conduction microphone,
the motivation being to provide a voice sensor that can detect the voice of the user (Hosoi - ¶ 0038).

Claim(s) 124, 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Liu et al. (US 2018/0366125 A1)
Regarding claim 124, Rasmussen discloses the system of claim 115.
Rasmussen is not relied upon to disclose wherein the determination that the first audio signal is not associated with a voice of any of the one or more individuals is made by obtaining an isolated audio stream from the first audio signal, determining an audioprint from the isolated audio stream, and comparing the audioprint with reference audioprints.
In a similar field of endeavor, Liu discloses wherein the determination that the first audio signal is not associated with a voice of any of the one or more individuals is made by obtaining an isolated audio stream from the first audio signal, determining an audioprint from the isolated audio stream, and comparing the audioprint with reference audioprints (¶ 0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the determination that the first audio signal is not associated with a voice of any of the one or more individuals is made by obtaining an isolated audio stream from the first audio signal, determining an audioprint from the isolated audio stream, and comparing the audioprint with reference audioprints,
the motivation being to perform the simple substitution of one way of identifying a speaking individual for another to obtain predictable results of a speaking individual identified based on their speech. See MPEP § 2143(B).
Regarding claim 125, Rasmussen discloses the system of claim 115
Rasmussen is not relied upon to disclose wherein the determination that the second audio signal is associated with a voice of one of the one or more individuals is made by obtaining an isolated audio stream from the second audio signal, determining an audioprint from the isolated audio stream, and comparing the audioprint with reference audioprints.
In a similar field of endeavor, Liu discloses wherein the determination that the second audio signal is associated with a voice of one of the one or more individuals is made by obtaining an isolated audio stream from the second audio signal, determining an audioprint from the isolated audio stream, and comparing the audioprint with reference audioprints (¶ 0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the determination that the second audio signal is associated with a voice of one of the one or more individuals is made by obtaining an isolated audio stream from the second audio signal, determining an audioprint from the isolated audio stream, and comparing the audioprint with reference audioprints,
the motivation being to perform the simple substitution of one way of identifying a speaking individual for another to obtain predictable results of a speaking individual identified based on their speech. See MPEP § 2143(B).

Claim(s) 126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Gordon et al. (US 2017/0280257 A1)
Regarding claim 126, Rasmussen discloses the system of claim 115, wherein the first amplification is associated with a first gain level (conventional gain level) compared to a second gain level (speech optimized gain level) associated with the second amplification (¶ 0037, 0044).
Rasmussen is not relied upon to disclose that the first gain level is greater than the second gain level.
In a similar field of endeavor, Gordon discloses that a speech optimized gain level is an attenuation if the individual is a manager, parent, authority person or the like who are not likely to reduce their volume (¶ 0040), or a caller that always speaks too loudly (¶ 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: make the speech optimized gain level for a certain individual an attenuation,
which would result in: wherein the first amplification is associated with a first gain level greater than a second gain level associated with the second amplification,
the motivation being to adjust for an individual that is a manager, parent, authority person or the like who are not likely to reduce their volume (Gordon - ¶ 0040), or a caller that always speaks too loudly (Gordon - ¶ 0039).

Claim(s) 127-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Lewis et al. (US 2016/0021229 A1)
Regarding claim 127, Rasmussen discloses the system of claim 115.
Rasmussen is not relied upon to disclose wherein the at least one processor is configured to determine that the first audio signal originated from a speaker.
In a similar field of endeavor, Lewis discloses wherein the at least one processor is configured to determine that an audio signal originated from a speaker in order to know to enter a mode where a low frequency portion of the speaker signal from the speakerphone is presented to the hearing aid wearer via the hearing aid while a high frequency portion is presented to the hearing aid wearer via the speaker (¶ 0021) in order to provide a richer, fuller audio experience to the user (¶ 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the at least one processor is configured to determine that an audio signal originated from a speaker in order to know to enter a mode where a low frequency portion of the speaker signal from the speakerphone is presented to the hearing aid wearer via the hearing aid while a high frequency portion is presented to the hearing aid wearer via the speaker,
which would result in: wherein the at least one processor is configured to determine that the first audio signal originated from a speaker,
the motivation being to provide a richer, fuller audio experience to the user Lewis - ¶ 0003).
Regarding claim 128, Rasmussen-Lewis discloses the system of claim 127, and Lewis discloses wherein the speaker is included in a speakerphone (¶ 0021).
The teachings of Lewis relied upon above are combinable with Rasmussen-Lewis for the same reasons set forth above in the rejection of claim 127.
Regarding claim 129, Rasmussen-Lewis discloses the system of claim 127, and Lewis discloses wherein the at least one processor is configured to determine that the speaker is included in a speakerphone (¶ 0021, speakerphone mode indicates that the speaker is included in the speakerphone).
The teachings of Lewis relied upon above are combinable with Rasmussen-Lewis for the same reasons set forth above in the rejection of claim 127.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687